 
   
 

Case 1:19-cv-07724-CM Document 2 Filed 08/16/19 Page 1 of 2

 

 

 

UNITED STATES DISTRICT COURT ONO Ale te
7O19 AU
SOUTHERN DISTRICT OF NEW YORK

4 ~~ ” ; ¢ < ———
Dr Tene E. Kallos Navid E. Tach
(full name of the plaintiff or petitioner applying (each person
must submit a separate application))

 

 

-against-

your complaint, you will not yet have a docket number.)

Benjamin od: Kalloz

 

(full name(s) of the defendant(s)/respondent(s))

APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS

Iam a plaintiff/ petitioner in this case and declare that I am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
true:

1. Are you incarcerated? [-] Yes i No. (If “No,” go to Question 2.)
lam being held at:

 

Do you receive any payment from this institution? [J] Yes NG

Monthly amount: N ii

If | am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
directing the facility where I am incarcerated to deduct the filing fee from my account in installments
and to send to the Court certified copies of my account statements for the past six months. See 28
U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the full filing fee.

2. Are you presently employed? [] Yes [No

If “yes,” my employer’s name and address are:

 

Gross monthly pay or wages:

 

If “no,” what was your last date of employment? <u He. } 8 Fi » &l 7

Gross monthly wages at the time:

 

following sources? Check all that apply.

(a) Business, profession, or other self-employment
(b) Rent payments, interest, or dividends

SDNY Rev: 8/5/2015
Case 1:19-cv-07724-CM Document 2 Filed 08/16/19 Page 2 of 2

(c) Pension, annuity, or life insurance payments [] Yes

(d) Disability or worker’s compensation payments L] Yes

(e) Gifts or inheritances L] Yes—
(f) Any other public benefits (unemployment, social security, ve.

food stamps, veteran’s, etc.)
(g) Any other sources L] Yes

‘WA

CO
Z\ 3

If you answered “Yes” to any question above, describe below or on separate pages each source of
money and state the amqunt that you received and what you expect to receive in the future.

Soc ie Security

If you answered “No” to all of the questions above, explain how you are paying your expenses:

4. How much money do you have in cash or in a checking, savings, or inmate account?
—
5. Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other

financial instrument or thing of value, including any item of value held in someone else’s name? If so,
describe the property and its approximate value

j 5 A
Neuse 1” SpeeaK By ~ prt Yon, 000. With re arrears 023, 000

6. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
expenses? If so, describe and provideythe amount of the nonthly expense:

Property dex 56° /mo (300 Jee

7. List all people who are dependent on you for support, your relationship with each person, and how
much you contribute to their support (only provide initials for minors under thd

Mai tence Mymt For Sune — molly ]47

8. Do you have any debts or financial obligations not described above? If so, describe 2 amounts owed

and to whom they are payable: ; | _
preperty yak aireans 437 Q2\eé45

Declaration: 1 declare under penalty of perjury that the above information is true. | understand that a false
statement may result in a dismissal of my claims.

fvg oe VO1F

_ Dated 6

  
 
 

 

 

 
   

 

 

 

4 | "t City / 4 State Zipfiode f
GI7 SIs MES be Ka [Jos pomul,com
eae Number E- mail Address (if available)

! IFP Application, page 2
